ON PETITION FOR REHEARING
March 3, 1940.                           100 P.2d 74. *Page 29
 OPINION
Appellant has petitioned for a rehearing on his appeal, and in support of the petition says: "The principal defect of the complaint complained of by the appellant in his first two specifications of error in his appeal from the order refusing to grant a new trial is not dealt with in the opinion, and apparently has not been considered by this Honorable Court."
He then stated what he considered such defect in the complaint to be, and proceeded to make substantially the same argument and cited the same authorities as in his briefs filed on the appeal.
We considered all the points and authorities submitted by appellant before rendering the opinion affirming the judgment of the trial court, and gave to them the weight and importance to which they were entitled.
We were satisfied the opinion clearly applied the law to the facts as shown by the record in this case, and petitioner has not presented any point or submitted any authority in the petition for rehearing which warrants further consideration of the case.
The petition, therefore, is denied. *Page 30